DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/01/2022 have been fully considered but they are not persuasive. 

Title Objection
The “SYSTEM AND METHOD OF” portion of the Title is not indicative of the invention to which the claims are directed, it is indicative of the statutory classes of the claimed invention.  

§ 101 Rejection
Regarding Applicant’s argument pertaining to Step 2A, Prong One of the 2019 PEG, the examiner respectfully disagrees that the recited limitations cannot practically be performed by a human using a pen and paper to analyze information.  When considering that a computation graph is a directed graph where the nodes correspond to mathematical operations and are a way of expressing and evaluating a mathematical expression, the incoming transactions may be practically processed according to the flow of the operations and be output accordingly.



Regarding Applicant’s argument pertaining to Step 2B of the 2019 PEG, the examiner respectfully disagrees.  Step 2B analyzes whether the claims (a) add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, or (b) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  2019 Revised Guidance, 84 Fed. Reg. at 56.  The examiner’s Step 2A, Prong One analysis identified that all of the recited claim elements correspond to the abstract idea except for the hardware limitations of “computer” and “at least one processor”.  The Step 2A, Prong Two analysis found that the claims failed to recite additional elements beyond the abstract idea that integrate the judicial exception into a practical application.  Under Step 2B, when the claims are viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea.  The recited “computer” and “at least one processor” amount to no more than mere instructions to apply the abstract idea using generic computer components, which is insufficient to provide an inventive concept.  

	Applicant’s argument regarding the Berkheimer memorandum has been considered but is not applicable in the present facts as the claimed limitations either fall into the abstract idea or “additional elements”.  The generic hardware elements recited in the claims could not be considered part of the abstract idea and were then analyzed under the remaining steps of the 2019 PEG.  Because the recited “computer” and “at least one processor” did not satisfy the requirements of Step 2A, Prong Two or Step 2B, the claims are directed to the abstract idea of a mental processes without significantly more.

§ 102(a)(1) & § 103 Rejections
Regarding Applicant’s argument pertaining to the prior art rejections that Akidau fails to teach “outputting an executable based on the computation graph, the executable configured to perform out-of-order incremental processing of incoming transactions to the extent that the execution nodes in the computation graph are out-of-order incremental versions of the executable nodes, wherein the executable processes new transactions incrementally in a same manner irrespective of whether the transaction is out of order or in order”, the examiner respectfully disagrees.  
Page 11 of the Non-Final Office Action discussed this limitation of former claim 2, which has been incorporated by claim amendment into claim 1.  The cited sections 3 & 4 of Akidau built on the description found in section 2, which was also cited as teaching portions of claim 1 (upon which claim 2 depends).  Section 2 of Akidau teaches that for 

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 3-12, and 14-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a mental processes without significantly more. 

In January 2019, the U.S. Patent and Trademark Office (USPTO) published revised guidance on the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) ("2019 Revised Guidance").  "All 
Under the 2019 Revised Guidance and the October 2019 Update, we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract
ideas (i.e., mathematical concepts, certain methods of organizing
human activity such as a fundamental economic practice, or mental
processes) ("Step 2A, Prong One"); and
(2) additional elements that integrate the judicial exception into a
practical application (see MPEP § 2106. 05( a)-( c ), ( e )-(h) (9th ed.
Rev. 08.2017, Jan. 2018)) ("Step 2A, Prong Two"). 
2019 Revised Guidance, 84 Fed. Reg. at 52-55.

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look, under Step 2B, to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
2019 Revised Guidance, 84 Fed. Reg. at 52-56.

2019 Revised Guidance, Step 1
	Claims 1, 3-12, and 14-22 are drawn to either a method or system, thus they fall into one of the four recognized statutory classes.

2019 Revised Guidance, Step 2A Prong One
	Apart from a “computer” and “at least one processor” recited in the claims, independent claims 1, 6, 12, and 17 recite limitations which are drawn to the abstract idea of a mental process.  See 2019 Revised Guidance, 84 Fed. Reg. at 52 (describing abstract idea groupings of mental processes, including observation, evaluation, judgment, opinion).
A claim recites a mental process when it encompasses acts people can perform using their minds or pen and paper. See, e.g., CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372-3 (Fed. Cir. 2011) (determining that a claim whose "steps can be performed in the human mind, or by a human using a pen and paper" is directed to an unpatentable mental process). This is true even if the claim recites use of a generic computer component to perform the process steps. See, e.g., Versata Dev. Grp., Inc. v.
SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) ("Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind."); see also 2019 Revised Guidance, 84 Fed. Reg. at 52 n.14 ("If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer
components, then it is still in the mental process category unless the claim cannot practically be performed in the mind.").

Claims 1 and 12 recite “receiving code in a high level DSL (domain specific language), the DSL having a plurality of nouns and a plurality of verbs; processing the 

Claims 6 and 17 recite “maintaining a database containing rows of data, each row of data having a timestamp and pertaining to a transaction in the e-commerce platform; on an ongoing basis, receiving data for new rows of data, wherein at least some rows of data are out of order in that their timestamps are earlier than rows of data already in the database, and at least some rows of data are in order in that their time stamps are later than all rows of data already in the database; processing each new row of data in a same manner irrespective of whether the row is out of order or in order using a computation graph including at least one execution node configured to perform out-of-order incremental processing; outputting a processing result based on the processing, wherein the result is up to date based on data that has been received”.


	The dependent claims do not recite limitations which would be more than an extended abstract idea from the independent claim.
	Therefore, the claims recite a mental process pursuant to Step 2A, Prong One of the guidance.

2019 Revised Guidance, Step 2A Prong Two
In determining whether the claims are "directed to" the identified abstract idea, we next consider whether the claims recite additional elements beyond the abstract idea that integrate the judicial exception into a practical application.  The examiner discerns no additional element (or combination of elements) recited in the claims that integrates 
	Here, claims 1, 6, 12, and 17 only recite methods and systems performing steps of a mental process, but apart from “computer” and “at least one processor” to execute the operations, there are no additional elements beyond the abstract idea.  These components are generic computer components which perform generic computer functions.  Notably, these elements are the only recited elements beyond the abstract idea, but these additional elements, when considered individually and in combination, along with the other elements recited in the claims, do not integrate the abstract idea into a practical application when reading claims 1, 6, 12, and 17 as a whole.
	The claimed invention does not recite additional elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See Guidance, 84 Fed. Reg. at 55 (citing MPEP §§ 2106.05(a)­(c), (e)). 
	The dependent claims do not recite limitations which would integrate the judicial exception into a practical application from the independent claim.  Therefore, the claims do not integrate the judicial exception into a practical application pursuant to Step 2A, Prong Two of the guidance.

2019 Revised Guidance, Step 2B
	Turning to step 2 of the Alice/Mayo framework, we look to whether the claims (a) add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, or (b) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  2019 Revised Guidance, 84 Fed. Reg. at 56.
Considered individually or taken together as an ordered combination, the claim elements fail "to 'transform' the claimed abstract idea into a patent-eligible application."
Alice, 573 U.S. at221 (quoting Mayo, 132 S.Ct. at 1294, 1298). Beyond the abstract idea, the claims merely recite "well-understood, routine conventional activit[ies]," either by requiring conventional computer activities or routine data-gathering steps. Alice, 573 U.S. at 225 (quoting Mayo, 132 S.Ct. at 1294) (alterations in original).  

Claims 1 and 12 recite “receiving code in a high level DSL (domain specific language), the DSL having a plurality of nouns and a plurality of verbs; processing the code to produce a computation graph having inputs and execution nodes, wherein the execution nodes are selected from a library of execution nodes that implement the verbs of the DSL, at least some of the execution nodes having out-of-order incremental versions that are configured to perform out-of-order incremental processing, wherein at least one execution node of the computation graph is the out-of-order incremental version of that node; and outputting an executable based on the computation graph, the executable configured to perform out-of-order incremental processing of incoming transactions to the extent that the execution nodes in the computation graph are out-of-

Claims 6 and 17 recite “maintaining a database containing rows of data, each row of data having a timestamp and pertaining to a transaction in the e-commerce platform; on an ongoing basis, receiving data for new rows of data, wherein at least some rows of data are out of order in that their timestamps are earlier than rows of data already in the database, and at least some rows of data are in order in that their time stamps are later than all rows of data already in the database; processing each new row of data in a same manner irrespective of whether the row is out of order or in order using a computation graph including at least one execution node configured to perform out-of-order incremental processing; outputting a processing result based on the processing, wherein the result is up to date based on data that has been received”.

For example, claims 1, 6, 12, and 17 recite “receiving code in a high level DSL (domain specific language), the DSL having a plurality of nouns and a plurality of verbs; processing the code to produce a computation graph having inputs and execution nodes, wherein the execution nodes are selected from a library of execution nodes that implement the verbs of the DSL, at least some of the execution nodes having out-of-order incremental versions that are configured to perform out-of-order incremental processing, wherein at least one execution node of the computation graph is the out-of-order incremental version of that node.”

These computer functions are well-understood, routine, and conventional activities.  See Intellectual Ventures 1 LLC v. Erie Indemnity Co., 850 F.3d 1315, 1329 (Fed. Cir. 2017) ("the remaining limitations recite routine computer functions, such as the sending and receiving information to execute the database search"); Electric Power Grp., 830 F.3d at 1355 ("Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information"); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2015) ("That a computer receives and sends the information over a network--with no further specification--is not even arguably inventive"); Alice, 573 U.S. at 224-26 (basic calculating, receiving, storing, sending information over networks insufficient to add an inventive concept).
When viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea.  The recited “computer” and “at least one processor” amount to no more than mere instructions to apply the abstract idea using generic computer components, which is insufficient to provide an inventive concept.  Furthermore, the examiner is unable discern anything in the claims, even when the recitations are considered in combination, that represents something more than the performance of routine, conventional functions of a generic computer. That is, claims 1, 3-12, and 14-22 at issue do not require any non-conventional computer components, or even a "'non-conventional and non-generic arrangement of known, conventional pieces," but merely call for performance of the claimed limitations “on a set of generic 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7 and 12, 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “MillWheel: Fault-Tolerant Stream Processing at Internet Scale” by Tyler Akidau et al. (published in 2013, hereinafter “Akidau”).

	Regarding claim 1, Akidau teaches 
A computer-implemented method of configuring out-of-order incremental processing of data, the method comprising: 
receiving code in a high level DSL (domain specific language), the DSL having a plurality of nouns and a plurality of verbs [Akidau, page 1035, § 4 and Fig 3]; 
Akidau, page 1035, § 3, first paragraph, graph of computations], 
wherein the execution nodes are selected from a library of execution nodes that implement the verbs of the DSL [Akidau, page 1035, § 3, third paragraph], 
at least some of the execution nodes having out-of-order incremental versions that are configured to perform out-of-order incremental processing [Akidau, page 1034, § 2, right column, out-of-order streams are the norm in MillWheel; and page 1035, § 3, second paragraph, timestamps], 
wherein at least one execution node of the computation graph is the out-of-order incremental version of that node [Akidau, page 1034, § 2, right column, out-of-order streams are the norm in MillWheel; and page 1035, § 3, second paragraph, timestamps]; and
outputting an executable based on the computation graph [Akidau, page 1035, § 3, third paragraph], the executable configured to perform out-of-order incremental processing of incoming transactions to the extent that the execution nodes in the computation graph are out-of-order incremental versions of the executable nodes [Akidau, page 1035, § 4], wherein the executable processes new transactions incrementally in a same manner irrespective of whether the transaction is out of order or in order [Akidau, page 1035, § 4.1 and page 1034, § 2, describing that for MillWheel “out-of-order streams are the norm” and that “[o]ut-of-order data should be handled gracefully by the system”].

Akidau, page 1035, § 3, third paragraph].

Regarding claim 4, Akidau teaches the computer-implemented method of claim 1 wherein: processing the code to produce the computation graph comprises for at least one execution node to be included in the computation graph selecting between at least two of: an in-order incremental processing version of the execution node; an out-of-order incremental processing version of the execution node; and a lifetime processing version of the execution node [Akidau, page 1034, § 2, right column, out-of-order streams are the norm in MillWheel; and page 1035, § 3, second paragraph, timestamps].

Regarding claim 5, Akidau teaches the computer-implemented method of claim 1 wherein processing the code to produce the computation graph further comprises: outputting at least one grouping key that defines at least one input to the computation graph, the grouping key defining rows of data to be processed together by the computation graph [Akidau, page 1035, Figs 4 & 5, § 4.2, keys].

Regarding claim 6, Akidau teaches 
A computer-implemented method of processing out-of-order data incrementally, the method comprising: 
Akidau, page 1036, § 4.4], each row of data having a timestamp and pertaining to a transaction in the e-commerce platform [Akidau, page 1035, § 3, second paragraph; and page 1042, § 8.4, real-world deployments]; 
on an ongoing basis, receiving data for new rows of data, wherein at least some rows of data are out of order in that their timestamps are earlier than rows of data already in the database, and at least some rows of data are in order in that their time stamps are later than all rows of data already in the database [Akidau, page 1034, § 2, right column, out-of-order streams are the norm in MillWheel; and page 1035, § 3, second paragraph, timestamps]; 
processing each new row of data in a same manner irrespective of whether the row is out of order or in order using a computation graph including at least one execution node configured to perform out-of-order incremental processing [Akidau, page 1034, § 2, right column, out-of-order streams are the norm in MillWheel; and page 1035, § 3, second paragraph, timestamps; also page 1035, § 4]; 
outputting a processing result based on the processing, wherein the result is up to date based on data that has been received [Akidau, page 1035, § 3, third paragraph].

Regarding claim 7, Akidau teaches the computer-implemented method of claim 6 wherein said processing comprises processing each new row of data by treating the new row of data as either an insertion of a row of data, a retraction of a row of data, or a replacement of a row of data [Akidau, page 1035, § 3, third paragraph].

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-11 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Akidau in view of “Go With the Flow: Graphs, Streaming and Relational Computations over Distributed Dataflow” by Reynold Shi Xin (published in 2018, hereinafter “Xin”).

	Regarding claim 8, Akidau teaches the computer-implemented method of claim 6, but does not explicitly teach further comprising: displaying the processing result that is up to date for a particular time; moving the particular time forward or backwards by receiving input from a scrollbar forming part of a graphical user interface; updating the displayed processing result by performing incremental processing for insertion where the scrollbar is used to move the particular time forward and performing incremental processing for retraction where the scrollbar is used to move the particular time backwards.

	However, Xin teaches further comprising: 
displaying the processing result that is up to date for a particular time [Xin, page 64, “Monitoring” section, use of existing metrics API and structured event log to report information]; 
moving the particular time forward or backwards by receiving input from a scrollbar forming part of a graphical user interface [Xin, page 64, “Monitoring” section, these interfaces are familiar to operators and easy to connect to a variety of monitoring tools using existing connectors]; 
Xin, page 64, “Monitoring” section].

	Akidau and Xin are analogous art because they are in the same field of endeavor, datastream processing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the datastrea, processing system of Akidau with the analytics and monitoring techniques taught by Xin to achieve the predictable result of robust data querying, visualization, and forecasting of data for administrators.

Regarding claim 9, the combination of Akidau and Xin teaches the computer-implemented method of claim 6 further comprising: 
receiving an input via a graphical user interface to bookmark the processing result at a first time [Xin, page 64, “Monitoring” section, use of existing metrics API and structured event log to report information]; 
receiving an input via the graphical user interface to bookmark the processing result at a second time [Xin, page 64, “Monitoring” section, these interfaces are familiar to operators and easy to connect to a variety of monitoring tools using existing connectors]; 
Xin, page 64, “Monitoring” section].

Regarding claim 10, the combination of Akidau and Xin teaches the computer-implemented method of claim 6 further comprising: 
tracking low-watermarks and historical variability of streams making up data of the transactions [Xin, page 64, “Monitoring” section, use of existing metrics API and structured event log to report information]; 
based on the low-watermarks and historical variability, determining which processing results are up-to-date, and which are stale or potentially stale [Xin, page 64, “Monitoring” section, these interfaces are familiar to operators and easy to connect to a variety of monitoring tools using existing connectors]; 
adjusting a display of the processing result in a graphical user interface to reflect the determination [Xin, page 64, “Monitoring” section].

Regarding claim 11, the combination of Akidau and Xin teaches the computer-implemented method of claim 10 further comprising: 
assigning a probability of a given processing result changing based on the tracked historical variability [Xin, page 64, “Monitoring” section, use of existing metrics API and structured event log to report information]; 
adjusting a display of the processing result in a graphical user interface to reflect the assigned probability [Xin, page 64, “Monitoring” section, these interfaces are familiar to operators and easy to connect to a variety of monitoring tools using existing connectors].

	Claims 19-22 recite limitations similar to those in claims 8-11, respectively, and are rejected for the same reasons discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        02/09/2022